
	
		I
		112th CONGRESS
		1st Session
		H. R. 3019
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Carson of Indiana
			 (for himself and Mr. Al Green of
			 Texas) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to direct the
		  Secretary of Transportation to consider certain factors in evaluating public
		  transportation projects for purposes of making capital investment grants, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Modernizing Public Transit Act of
			 2011.
		2.Capital
			 investment grants for public transportation projects
			(a)Project
			 justification for new start projectsSection 5309(d)(3) of title 49, United
			 States Code, is amended—
				(1)in subparagraph
			 (F) by inserting urban and before suburban
			 sprawl;
				(2)by redesignating
			 subparagraphs (I), (J), and (K) as subparagraphs (J), (K), and (M),
			 respectively;
				(3)by inserting after
			 subparagraph (H) the following:
					
						(I)population density, land use, proposed land
				use, and local development goals along the project corridor and along transit
				corridors connecting with the project, including bus, bus rapid transit, and
				rail
						;
				(4)by striking
			 and at the end of subparagraph (K) (as redesignated by paragraph
			 (2) of this subsection); and
				(5)by inserting after
			 subparagraph (K) (as redesignated by paragraph (2) of this subsection) the
			 following:
					
						(L)estimated reductions in transit times for
				passengers of the existing transit system as a result of the project;
				and
						.
				(b)Project
			 justification for small start projectsSection 5309(e)(4) of such
			 title is amended—
				(1)in subparagraph
			 (A) by inserting or proposed local land use policies before
			 and is likely;
				(2)by striking
			 and at the end of subparagraph (D);
				(3)by redesignating
			 subparagraph (E) as subparagraph (H); and
				(4)by inserting after
			 subparagraph (D) the following:
					
						(E)consider the population density, land use,
				proposed land use, and local development goals along transit corridors
				connecting with the project, including bus, bus rapid transit, and rail;
						(F)consider the impacts of urban and suburban
				sprawl;
						(G)consider estimated reductions in transit
				times for passengers of the existing transit system as a result of the project;
				and
						.
				
